DETAILED ACTION

Administrative
	The examiner acknowledges the petition that was submitted on 10/6/21. As noted in the 11/23/21 Petition decision routed to the Technology Center, the petition is GRANTED. The case is no longer considered abandoned.

Allowable Subject Matter
Claims 2, 4, 6, 30, 45, 92, 122, 127, 134, 138, 145, 146, 152-159, 165, 173, and 177 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 2:
 Santini JR (US 2004/0166140 A1, cited previously and hereinafter "Santini") discloses an ingestible device (microchip 100; see Fig. 5, para 0022, 0066 which teach that the microchip devices of Santini ‘140 can be swallowed), comprising: a housing (substrate 160) comprising first (120) and second (140) components; wherein: the first component defines an anode (see Fig. 5, para 0293); the second component defines a cathode (Fig. 5, para 0293); the ingestible device is configured so that, during use of the device, a portion of the anode electrolytically erodes to provide an opening in the housing (para 0068, 0293). 
Santini is silent to a mechanism in an interior of the housing and the mechanism is configured to apply a mechanical force to the substance to propel the substance out of the housing via the opening, and wherein the mechanism comprises at least one spring configured to provide the mechanical force.
Kambara teaches a mechanism (operating member 8; which is heated by ultrasonic heating means 9 to move a movable member 6) in an interior of the housing (2, 3, together forming a housing) and the mechanism is configured to apply a mechanical force to the substance to propel the substance out of the housing via an opening (see Figs. 1-3, lines 20-66 col. 2), and hwerein the mechanism comprises at least one spring configured to provide the mechanical force (operating member 8 depicted as a spring in Figs. 2-3). It would have been obvious to one having ordinary skill in the art to modify Santini ‘in view of Kambara to include a mechanism to propel a substance out of the housing and wherein the mechanism comprises at least one spring configured to provide the mechanical force. One would have been motivated to do so in order to provide a means of pushing material out of the device and into the patient (see Figs 2-3, paragraph beginning line 20 col. 2 of Kambara).
Santini and Kambara, however, are silent to wherein the at least one spring comprises first, second and third springs; the second spring is nested between the first and third springs; a winding of the second spring runs in a direction opposite to a direction of a winding of the first spring; and a winding of the third spring runs in the same direction as the winding of the first spring.


Claims 4, 6, 30, 45, 92, 122, 127, 134, 138, 145, 146, 152-159, 165, 173, and 177 depend from claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
 	Applicant’s Remarks submitted 10/6/21 have been considered. As noted in the Administrative section above, the petition was GRANTED. Because of this, and because of the applicant’s amendments to claim 2 to incorporate language from previous claim 176, all previous rejections have been withdrawn and the claims are being allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783